Citation Nr: 0406484	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-15 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from December 1960 
until December 1962.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for 
bilateral hearing loss.

The appellant did not request a hearing in this case.


FINDINGS OF FACT

1.  The appellant's bilateral hearing loss did not manifest 
itself within one year of separation from active military 
service.

2.  The medical evidence shows that any current decreased 
bilateral hearing acuity is not related to disease or injury 
incurred during active military service.


CONCLUSION OF LAW

The appellant did not incur bilateral hearing loss as a 
result of his military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

With respect to VA's duty to notify, the March 2003 rating 
decision on appeal, as well as the statement of the case 
(SOC), and multiple supplemental correspondence, together 
have adequately informed the appellant of the types of 
evidence needed to substantiate his claim.  For example, in 
January 2003, the RO sent a letter to the appellant 
explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the VCAA 
and current case law, the letter informed the appellant what 
evidence and information VA would be obtaining as well as the 
evidence that the appellant needed to provide.  The letter 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The letter also informed him of the legal elements of a 
service connection claim in general and a hearing loss 
condition specifically.

Thus, the Board has considered whether the appellant would be 
prejudiced by the Board's deciding these claims without 
remanding to the RO for readjudication subsequent to issuance 
of further VCAA notification.  The Board concludes that no 
such prejudice is evident in this case.

The Board additionally notes that the VCAA notification 
letter sent to the appellant in January 2003 is legally 
sufficient.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. September 22, 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  In this case, even 
though the letter did request a response within 30 days, it 
also expressly notified the appellant that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (West 2002).  
Furthermore, the statute was recently amended to permit VA to 
adjudicate a claim within one-year of receipt of the claim.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  In any event, greater than one year 
has expired since the January 2003 VCAA letter.  Therefore, 
the claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical 
records from the National Personnel Records Center (NPRC).  
The record also includes the appellant's private medical 
records, lay statements, and VA medical records.  
Furthermore, the appellant has not referenced any outstanding 
evidence that he wanted VA to obtain.  Therefore, the Board 
finds that the duty to assist has been satisfied.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).

The appellant in this case was previously afforded several VA 
examinations.  The most recent VA examination took place in 
May 2003.  Therefore, the Board finds that a VA reexamination 
is not necessary because there exists sufficient medical 
evidence to decide the claim.


II.  Service Connection for Bilateral Hearing Loss

The Board initially notes that hearing loss is considered a 
presumptive disease.  See Under Secretary for Health letter 
(October 4, 1995) (It is appropriate for VA to consider 
sensorineural hearing loss as an organic disease of the 
nervous system and, therefore, a presumptive disability).  As 
such, service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain diseases manifesting themselves to a certain degree 
within a certain time after service must have had their onset 
in service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307 and 3.309 (2003).  Moreover, the law 
requires that sensorineural hearing loss must manifest itself 
to a degree of 10 percent or more within one-year from the 
date of separation from service.  38 C.F.R. §§ 3.307, 
3.309(a) (2003); 38 U.S.C.A. § 1112 (West 2002).

The Board notes that the evidence shows that the appellant's 
bilateral sensorineural hearing loss first manifested in 
December 2002, or approximately 40 years after separation 
from service. (emphasis added).  Therefore, the appellant is 
not entitled to presumptive service connection, as the 
appellant's bilateral sensorineural hearing loss did not 
manifest itself within the requisite time period.

Although presumptive service connection is not warranted in 
this case, VA must also ascertain whether there is any basis 
to indicate that the disorders were incurred by any incident 
of military service.  Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (Both for the general proposition that in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim, 
including direct service connection).

Service connection also means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

The record contains competent and credible medical evidence 
diagnosing the appellant with mild to severe bilateral 
sensorineural hearing loss in 2002 as well as 2003.  
Therefore, the Board concludes that the appellant has a 
current disability.

The next consideration is Hickson element (2), in-service 
incurrence.  The Board notes that the appellant's DD-214 
shows that his military occupational specialty was "auto 
maintenance helper".  As such, the Board concedes that the 
appellant was exposed to significant noise levels during his 
in-service occupation.  Therefore, the Board finds that the 
appellant suffered the requisite in-service injury or 
disability.

At this point, the Board shall discuss the final 
consideration in a service connection claim, medical nexus.  
The appellant's private medical records from December 2002, 
VA examination records from March 2003, and VA examination 
records from May 2003 all specifically address the existence 
of any causal connection between the appellant's bilateral 
hearing loss and any in-service injury or disease.  However, 
as discussed in further detail below, the VA medical nexus 
opinions directly contradict the private medical nexus 
opinion of Dr. Foss.

For example, the VA examinations of March and May 2003 both 
specifically stated that "it is not likely that the 
appellant's bilateral hearing loss was precipitated by 
military noise exposure".  The Board also notes that, in 
addition to reviewing the appellant's claims file in 
conjunction with evaluating the appellant, the VA examiner 
conducted pure tone stimuli, speech stimuli, recorded 
Maryland CNC word lists, and acoustic immittance tests.

In December 2002, however, Dr. Foss came to a contradictory 
conclusion.  Dr. Foss stated that it was "quite likely that 
the appellant's bilateral hearing loss began as a result of 
his exposure to rifles on the rifle range and tank engines 
while serving as a mechanic in the military".  The Board 
additionally notes that Dr. Foss did not review the entirety 
of the appellant's claims folder in conjunction with 
evaluating the appellant, nor did he conduct any testing 
beyond an audiogram and a Maryland CNC test.

At this point, the probative value of the conflicting 
opinions as evidence upon which to accept or reject the 
service connection claim must be determined.  The Court has 
stated that in evaluating the probative value of medical 
evidence:



[t]he probative value of the medical evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the [Board] as adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 4 Vet. App. 467, 
470-71 (1993).

As previously discussed, the VA examiners reviewed the 
entirety of the appellant's claims file in conjunction with 
evaluating the appellant.  In addition, the VA examiners' 
opinions were predicated upon a full battery of audiological 
testing.  Whereas, Dr. Foss opinion was not based upon a 
thorough review of the appellant's claims file, nor did he 
conduct a thorough battery of audiological testing.  In fact, 
in an addendum to the May 2003 VA examination, the Chief of 
Audiology and Speech Pathology at VA, similarly concluded 
that the private medical opinion "must be viewed with 
caution since the audiogram is inadequate for rating purposes 
and the clinician did not have the military records showing 
normal hearing at separation from service".

For the reasons and bases expressed above, the Board 
concludes that the VA opinions are more probative of the 
existence of any causal relationship between the appellant's 
bilateral hearing loss and any in-service injury or disease.  
Furthermore, the VA medical nexus opinions specifically state 
that it is not likely that the appellant's bilateral hearing 
loss was the result of any in-service injury or disease.  
Therefore, there exists no reasonable doubt that can be 
resolved in the appellant's favor and the benefits sought on 
appeal are accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


	                        
____________________________________________
	F. Judge Flowers 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



